NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          MAR 9 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MICHAEL THOMAS NOMMENSEN,                        No.    18-15913

                Plaintiff-Appellant,             D.C. No. 1:16-cv-01442-BAM

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                             Submitted March 5, 2020**

Before:      GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Michael Thomas Nommensen appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of Nommensen’s

application for disability insurance benefits under Title II of the Social Security

Act. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we

affirm.

      The administrative law judge (“ALJ”) proffered specific, clear, and

convincing reasons for discounting Nommensen’s pain and limitations testimony

by pointing to evidence of Nommensen’s daily activities and in the objective

medical record that was not consistent with his allegations of disabling limitations.

See Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 693 (9th Cir. 2009)

(the fact that claimant “exercised and undertook several projects after he retired,

including gardening and community activities,” suggested that his claims about the

severity of limitations were exaggerated); Rollins v. Massanari, 261 F.3d 853, 857

(9th Cir. 2001) (standard for rejecting claimant’s testimony regarding the severity

of symptoms; ALJ properly discounted claimant’s pain testimony where discharge

notes indicated “no restrictions on activity” and “only mild symptoms”).

      The record does not support Nommensen’s contention that the ALJ

improperly relied on general character evidence in evaluating Nommensen’s pain

and limitations testimony. See Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir.

2017) (recognizing that Social Security Ruling (“SSR”) 16-3p, which supersedes a

prior SSR, “makes clear what our precedent already required:” that an ALJ should

                                          2                                    18-15913
evaluate symptoms of medically determinable impairments and “not delve into

wide-ranging scrutiny of the claimant’s character and apparent truthfulness”).

      AFFIRMED.




                                         3                                   18-15913